DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed on December 20, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): an accurate identification of the claims readable in the elected invention.  Applicant asserts that new claims 48-62 are readable on the elected invention.  Claim 50 recites “the second bulge member protruding from the inner face of the pipe wall.”  Claim 51 recites “the first bulge member protrudes from the inner face of the pipe wall.”   Claim 58 recites “the second bulge member protruding from the inner face of the pipe wall.”  Claim 59 recites “the first bulge member protrudes from the inner face of the pipe wall.”  The elected invention of Figure 7F shows no bulge member protruding from the inner face of the pipe wall.  It does not appear that Applicant has made a good faith effort in identifying the newly added claims that art readable on the elected invention after the Notice of Non-Compliant Amendment mailed on October 20, 2021 that indicated that Applicant’s response of September 20, 2021 lacked an identification of the newly added claims that were readable in the elected invention.  Time period for reply will not be reset for the next reply failing to comply with this notice. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK